1




                                    The Attorney General of Texas
                                                        March 14, 1983
    JIM MATTOX
    Attorney General

                                   Honorable Mike Driecoll                Opinion No. JM-11
    Supreme Court Bullding         Harris County Attorney
    P. 0. Box 12548                1001 Preston, Suite 634                Re: Fees to be collected
    Austin. TX. 78711. 2549
                                   Houston, Texas    77002                county   clerk    for   filing
    5121475-2501
    Telex 9101874~1387
                                                                          foreign judgment pursuant
    Telecopier   5121475~0206                                             article 2328b-5. V.T.C.S.

                                   Dear Mr. Driscoll:
    1607 Main St.. Suite 1400
    Dallas, TX. 75201-4709
    2141742.8944                        You have asked if the county clerk      of Harris County
                                   constitutionally authorized to collect the filing fee set forth
                                   article 2328b-5, V.T.C.S.
    4824 Alberta Ave.. Suite 160
    El Paso. TX. 798052793
    9151533.3484
                                        Article 2328b-5 is the Uniform Enforcement of Foreign Judgments
                                   Act, enacted by the legislature in 1981. Generally, it provides that
P
                                   a copy of any properly authenticated foreign judgment may be filed
    ,220 Dallas Ave.. Suite 202    the office of the clerk of any court of competent jurisdiction.
    Houston, TX. 770026986         statute directs the clerk to “treat the foreign judgment in the same
    7131650.0666
                                   manner as a judgment of the court in which the foreign judgment
                                   filed.” V.T.C.S. art. 2328b-5, 12.
    806 8roadway. Suite 312
    Lubbock. TX. 794013479              Section 5 of the act states:
    8061747.5238

                                             A person filing a foreign judgment shall pay $10
    4309 N. Tenth, Suite B
                                             to the clerk of the court.       Fees for other
    MeAllen, TX. 78501-1685                  enforcement proceedings shall be as otherwise
    5121682.4547                             provided by law for judgments of the courts of
                                             this state.
    200 Main Plaza, Suite 400
    San Antonio. TX. 78205-2797         You question the constitutionality of the statute because
    5121225.4191                   title of the measure enacting it did not refer to a fee nor to
                                   duty of the clerk to collect one. Article III, section 35 of
                                   Texas Constitution provides in part:
    An Equal Opportunity/
    Affirmative Action Employer
                                                Sec. 35. No bill . . . shall contain more than
                                             one subject, which shall be expressed in its
                                             title. But if any subject shall be embraced in an
                                             act, which shall not be expressed in the title,
                                             such act shall be void only as to so much thereof,
                                             as shall not be so expressed.
Honorable Mike'Driscoll - Page 2 (J&11)




YOU suggest that since the subject of fees was not expressed in the
title, article 2328b-5, V.T.C.S., is void as to the provision
regarding fees.

     In our opinion, the title of the bill in question is sufficient.
It reads, "An Act relating to the uniform enforcement of foreign
judgments." Acts 1981, 67th Leg., R.S., ch. 195. at 464. The filing
of a foreign judgment is the first step necessary for enforcement of
the judgment in this state. Indeed, after setting out the fee for
filing a foreign judgment, the statute continues, "Fees for other
enforcement proceedings shall be as otherwise provided by law for
judgments of courts of this state." V.T.C.S. art. 2328b-5, 15. Thus,
the fee provision relates to the enforcement of foreign judgments.

     At least since the Texas Supreme Court decided the case of &
Hayman Construction Company v. American Indemnity Company, 471 S.W.2d
564 (Tex. 1971). it has been the rule in this state that the caption
of an act should be liberally construed so as to uphold its validity
if at all possible. It is now settled that a statute will not be held
to violate the constitutional provision if its own provisions relate
directly or indirectly to the same general subject, have a mutual
connection, and are not foreign to the subject expressed in the title.
Robinson v. Hill, 507 S.W.Zd 521, 525 (Tex. 1974); City of Brownsville
                                                                         ?
v. Public Utility Commission of Texas, 616 S.W.2d 402, 407 (Tex. Civ.
APP. - Texarkana 1981, writ ref'd n.r.e.).           See also Jessen
Associates, Inc. v. Bullock, 531 S.W.2d 593, 601 (Tex. 1975). In our
opinion, the fee provision of article 2328b-5 meets the test. Cf.
Attorney General Opinion H-1097 (1977) (not necessary that the caption
of an amendatory bill apprise the reader of the precise effects of the
body of the bill, so long as the general subject of the amending bill
is disclosed).

     You also ask, "What is the correct fee to be collected by the
county clerk of Harris County, as clerk of the court at the time of
filing a 'foreign judgment' as stated in article 2328b-5, V.T.C.S.?"
The correct fee to be collected at that time for filing the foreign
judgment is ten dollars ($10.00).

     You further ask if the clerk can thereafter collect several other
fees related to litigation and to the enforcement of judgments, and if
so, how much.

     The statute plainly provides that fees for other enforcement
proceedings shall be as otherwise provided by law for judgments of the
courts of this state. Article 3930(b). V.T.C.S., specifies in section
1. subsection C, that where no cause is pending, the clerk shall
charge $4.00 for issuing (and recording of the return thereon) each
instrument or paper on which a return must be recorded. The mere
filing of a foreign judgment does not initiate a suit or cause; thus,    ?




                                  p. 46
-   .
        Honorable Mike Driscoll - Page 3   (JM-11)




        fees associated with the enforcement of foreign judgments will
        ordinarily be those "where no cause is pending." Of course, if a
        proceeding such as a garnishment action is instituted in connection
        therewith, then the fees to be charged "for each cause or action or
        docket" as specified by other provisions of article 3930b should be
        collected. It might also be noted that section (10) of article 3930,
        V.T.C.S.. requires county clerks to collect reasonable fees for the
        discharge of duties prescribed, authorized or permitted by the
        legislature for which no fee is statutorily set. See also Attorney
        General Opinion H-235 (1974). Cf. Attorney General Opinion MU-452
        (1982) (county clerk effecting service of citation by publication must
        charge same fees as the sheriff or constable is authorized to charge).

             Other fees about which you have asked are the sheriff's fee
        authorized by article 3926a, V.T.C.S., and the law library fee
        authorized by article 1702h. V.T.C.S. The law library "fee" is one
        "taxed, collected and paid as other costs" in civil cases. V.T.C.S.
        art. 1702h, 54. It is not to be collected where no case or suit has
        been initiated. Article 3926a, V.T.C.S.. allows the commissioners
        court of each county to set reasonable fees to be charged for services
        by the offices of sheriffs and constables. If fees have been properly
        established for the services of sheriffs in connection with the
        enforcement of judgments of the courts of this state, such fees may
        also be collected for services of sheriffs in connection with the
        enforcement of foreign judgments.

                                     SUMMARY

                     The fee to be collected by a county clerk for
                  filing a foreign judgment is $10. The title of
                  the act establishing the fee is constitutionally
                  sufficient for that purpose.      Fees for other
                  enforcement   proceedings    respecting   foreign
                  judgments are the same as those provided by law
                  for the enforcement of judgments of the courts of
                  this state.                      1




                                            L-l-J&
                                            -
                                                Very truly your ,



                                                JIM
                                                       .


                                                        MATTOX
                                                Attorney General of Texas

        TOM GREEN
        First Assistant Attorney General

        DAVID R. RICHARDS
        Executive Assistant Attorney General




                                           p. 47
                                         .   .
HonorableMike Driscoll- Page 4   a-11)




Preparedby Bruce Youngblood
AssistantAttorneyGaneral

APPROVED:
OPINION COMMITTEE

Susan L. Garrison,Chairman
Jon Bible
Rick Gilpin
George Gray
Jim Moellinger
Bruce Youngblood




                                 p. 48